Case 1:18-cv-04179-PAE Document 51 Filed 05/21/19 Page 1 of 2

 

 

 

 

 

 

 

 

 

 

 

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT _
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
DOC #: oe
DATE FILED: S| 21\\
MARQUITA HENDERSON,
Plaintiff, 18 Civ. 4179 (PAE)
-Ve-
ORDER OF
AFG GROUP, INC, DISCONTINUANCE
Defendant.

 

PAUL A. ENGELMAYER, District Judge:

The Court having been advised by the parties that all claims asserted herein have been
settled in principle, Dkt. 50, it is ORDERED that the above-entitled action is hereby dismissed
and discontinued without costs, and without prejudice to the right to reopen the action within
thirty days of the date of this Order if the settlement is not consummated.

To be clear, any application to reopen must be filed within thirty days of this Order; any
application to reopen filed thereafter may be denied solely on that basis. Further, if the parties
wish for the Court to retain jurisdiction for the purposes of enforcing any settlement agreement,
they must submit the settlement agreement to the Court within the same thirty-day period to be
“so ordered” by the Court. Per Paragraph 4(C) of the Court’s Individual Rules and Practices for
Civil Cases, unless the Court orders otherwise, the Court will not retain jurisdiction to enforce a
settlement agreement unless it is made part of the public record.

The Clerk of Court is respectfully directed to close this case.
Case 1:18-cv-04179-PAE Document 51 Filed 05/21/19 Page 2 of 2

SO ORDERED. p at A. Crply

 

PAUL A. ENGELMA YER.
United States District Judge

Dated: May 21, 2019
New York, New York
